SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

601
CA 12-02380
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF NORSE PIPELINE, LLC,
PETITIONER-APPELLANT,

                     V                                           ORDER

TOWN OF BUSTI, TOWN OF FRENCH CREEK, TOWN OF
NORTH HARMONY AND TOWN OF SHERMAN, ET AL.,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 1.)


AMIGONE, SANCHEZ & MATTREY, LLP, BUFFALO (B.P. OLIVERIO OF COUNSEL),
FOR PETITIONER-APPELLANT.

THE VINCELETTE LAW FIRM, ALBANY (DANIEL G. VINCELETTE OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from an amended order of the Supreme Court, Chautauqua
County (Joseph Gerace, J.H.O.), entered February 27, 2012 in
proceedings pursuant to RPTL article 7. The amended order, among
other things, dismissed the petitions for the years 2009 and 2010.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs for reasons stated in the amended
decision at Supreme Court.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court